department of the treasury internal_revenue_service washington d c 2uiuvyu1b tax_exempt_and_government_entities_division dec uniform issue list se’ t' ep rats legend plan x amount b date date date date company a company b company c dear - this is in response to a request you submitted on date as supplemented by additional information submitted on date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 c of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you assert that your failure to accomplish a rollover of a plan_loan balance of amount b from plan x within the 60-day period prescribed by sec_402 of vuy016 page the code was due to company b’s error in failing to process your rollover request you assert that your intent was to complete a direct_rollover of the assets of plan x to an eligible_retirement_plan of company b you maintained a plan_loan from plan x while employed with company a in the amount of amount b on date your employment with company a ended three days later on date you began employment with company b you intended to perform a balance to an eligible_retirement_plan with your new employer company b company a’s plan permits you to roll over the balance of plan x including your plan_loan to an eligible_retirement_plan and company b maintains an eligible_retirement_plan which permits the rollover of loan balances direct transfer of the balance of plan x including your loan company c is the administrator of company b’s plan you have documented that on date you completed paperwork sent to you by company c in order to effectuate a transfer of your balance in plan x and the attendant loan to an account that was to be established in company b’s plan you assert that you communicated with company c regarding the completion of a rollover during the following sixty-day period on date you received an e-mail from a company b representative which included a loan rollover form used to initiate a transfer of your full account balance you completed the forms and faxed them to the company b representative from whom you had received an e-mail on date on date after the 60-day rollover period had expired you received notice that you had received a distribution of amount b from plan x and that you were in default on the concomitant plan_loan based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402of the code with respect to the distribution of amount b that the secretary sec_402 of the code provides in relevant part may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities q20ivuv016 page sec_1 c question and answer of the regulations provides in relevant part that a distribution of a plan_loan_offset_amount is an eligible_rollover_distribution which may be rolled over to an eligible_retirement_plan within the day period under sec_401 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation that you have submitted is consistent with your assertion that your failure to accomplish a timely rollover of amount b was caused by company b’s error in failing to process your rollover request therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfied the requirements of sec_402 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please address all correspondence to se t ep ra ts page si ely iff ko rances v ood menaye employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
